Kassel v Donohue (2015 NY Slip Op 03622)





Kassel v Donohue


2015 NY Slip Op 03622


Decided on April 30, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2015

Acosta, J.P., Saxe, DeGrasse, Richter, JJ.


14988 150886/13

[*1] David Kassel, Plaintiff-Respondent,
vJames P. Donohue, etc., et al., Defendants-Appellants, James Lynch, etc., et al., Defendants.


Hinshaw & Culbertson LLP, New York (Philip Touitou of counsel), for appellants.
Thomas D. Shanahan, P.C., New York (Thomas D. Shanahan of counsel), for respondent.

Order, Supreme Court, New York County (Eileen A. Rakower, J.), entered August 26, 2013, which, insofar as appealed from, denied defendants James P. Donohue and Crystal and Donohue's motion to dismiss the complaint as against them, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment dismissing the complaint as against James P. Donohue and Crystal and Donohue.
The allegations in the complaint reflect plaintiff's dissatisfaction with defendants' strategic choices and tactics in the conduct of the arbitration; there is no showing that those choices and tactics were unreasonable (see Rosner v Paley, 65 NY2d 736, 738 [1985]; Pouncy v Solotaroff, 100 AD3d 410 [1st Dept 2012], lv denied 21 NY3d 857 [2013]; Dweck Law Firm v Mann, 283 AD2d 292 [1st Dept 2001]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 30, 2015
CLERK